Citation Nr: 0737171	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  07-02 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation based on school attendance of the 
veteran's son, J.T.B.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Mrs. B. 


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1965 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision, dated in July 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, PA.  

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDINGS OF FACT

1. The veteran's service-connected disabilities are rated 
greater than 30 percent.  

2. The claim for school attendance for the veteran's son, 
J.T.B., was timely received for his course of study, 
beginning September 2004 and ending September 2005.  


CONCLUSION OF LAW

The criteria for compensation based on school attendance of 
the veteran's son, J.T.B., from September 2004 to September 
2005 have been met.  38 U.S.C.A. § 101 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.57, 3.667 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

As the appeal is resolved in the veteran's favor, compliance 
with the VCAA is moot. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

A veteran entitled to compensation at the rate of 30 percent 
or more is also entitled to additional payment for his 
dependents.  38 U.S.C.A. § 1115.  Specific rates are provided 
for the veteran's spouse and children.  VA law provides that 
the term "child" means, among other things, an unmarried 
person who is under the age of 18 years or who, after 
attaining the age of 18 years and until completion of 
education or training (but not after attaining the age of 23 
years), is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.57(a).

Pension or compensation based upon a course of instruction at 
an approved educational institution which was begun after a 
child's 18th birthday may be paid from the commencement of 
the course, if a claim is filed within one year from that 
date.  38 C.F.R. § 3.667(a)(2).

Factual Background

The veteran's service-connected disabilities: residuals of 
skull fracture, left hemianopsia and homonymous hemianopsia, 
encephalopathy, loss of the sense of taste and of smell and 
hearing loss, are rated greater than 30 percent. 

The veteran's son, J.T.B., was born on September [redacted], 1985, he 
reached the age of 18 on September [redacted], 2003, and he graduated 
high school in June 2004. 

On September 29, 2005, the veteran faxed to the RO a copy of 
a letter, dated September 13, 2004, from Ohio Technical 
College indicating that J.T.B. began attending the college on 
September 13, 2004, and graduated on September 8, 2005. 

In the cover letter to the fax, the veteran stated that his 
wife had called the RO on Tuesday [the 27th  of September 
2005] to report that J.T.B. was no longer a student, but 
learned that the information sent to the RO in September 2004 
about J.T.B.'s status as a student had not been received by 
the RO.  

The RO accepted the fax as a claim for compensation based on 
the school attendance of the veteran's son, but denied the 
claim because the fax was received more than one year from 
the date J.T.B. started school at the college.  

In August 2007, the veteran's spouse testified that when she 
contacted VA in September 2005 to report that J.T.B. had 
completed his college course she learned that J.T.B. was not 
on the rolls as a student.  She testified that she got the 
letter of attendance from the college in September 2004 and 
mailed it to VA in September 2004. 

Analysis

The veteran's service-connected disabilities are rated 
greater than 30 percent and he therefore he meets the 
criteria for entitlement to additional payment for his 
dependents.  38 U.S.C.A. § 1115.  

The record shows that the veteran's son, J.T.B. was over 18 
years old when on September 13, 2004, he started a course at 
Ohio Technical College.  

On September 29, 2005, by fax, the veteran notified the RO 
that J.T.B. had completed his college course on September 8, 
2005.  The fax included a copy of a letter, dated September 
13, 2004, from Ohio Technical College indicating that J.T.B. 
began attending the college on September 13, 2004.  The 
veteran then learned that the RO did not have any information 
on J.T.B.'s status as a student.    

Under 38 C.F.R. § 3.667(a)(2), the question presented is 
whether a claim was filed within one year from September 13, 
2004, the date J.T.B. started a college course. 


The evidence against the claim consists of the fax, dated 
September 29, 2005, which the RO accepted as the claim, which 
was not filed within the one year of September 13, 2004, and 
there is no record in the veteran's file of an earlier 
filing. 

The evidence in favor the claim consists of the same fax in 
which the veteran stated that the information about J.T.B.'s 
status as a student had been sent to the RO in September 2004 
and the fax included a copy of a letter dated on September 
13, 2004, from Ohio Technical College confirming that J.T.B. 
began his program on September 13, 2004.  Also, the veteran's 
spouse testified that she got the letter of attendance from 
the college in September 2004 and mailed it to VA in 
September 2004. 

In balancing the evidence for and against the claim, the 
Board finds that there exists an approximate balance of 
positive and negative evidence, which does not satisfactorily 
prove or disprove the claim that the information about 
J.T.B.'s status as a student was timely filed in September 
2004, as there is no such record of the filing in the record, 
but the veteran did state that the information was sent in 
September 2004, attaching a copy of the letter, dated 
September 13, 2004, and the veteran's spouse testified the 
she had got the letter of attendance from the college in 
September 2004 and mailed it that same month, which 
statements the Board finds credible.

Under 38 U.S.C.A. § 5107(b), when there is an approximate 
balance of positive and negative evidence, regarding any 
issue material to the determination of the matter, the 
benefit of the doubt is given to the veteran.   


                                                                          
(The Order follows on the next page.)





Under the statutory benefit-of-the-doubt standard of proof, 
the Board finds that the claim for school attendance for the 
veteran's son, J.T.B., was timely received for his course of 
study, beginning September 2004 and ending September 2005.  


ORDER

Compensation for school attendance for the veteran's son, 
J.T.B., for a course of study, beginning September 2004 and 
ending September 2005, is granted.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


